DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/08/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. US 11,146,361 B2 as shown in the comparison table below. Although the claims at issue are not identical, they are not patentably distinct from each other because “wherein the header includes time stamp (TS) information indicating a TS of the FEC packet,” is a well-known feature for the person of having ordinary skilled in the art before the effective filling date of the invention. While the claims slightly differ in language, the scope is similar and is an obvious variant of the type of components used. Therefore, it would have been obvious to one of ordinary skill to recognize that the claims are an obvious variant to one another.

17/497,403
US 11,146,361 B2
1. A sending apparatus in a broadcasting system, the sending apparatus comprising: 
a transmitter; and 
a controller coupled with the transmitter and configured to control to: 
identify forward error correction (FEC) configuration information, 
generate an FEC packet including a header, a payload and the FEC configuration information, and 
send the FEC packet, 
wherein the header includes time stamp (TS) information indicating a TS of the FEC packet, 
wherein the FEC configuration information includes information related to a first FEC packet that is sent first among one or more FEC packets included in an FEC packet block, and 
wherein the information related to the first FEC packet includes a value for remaining bits, which exclude a most significant bit (MSB) 1 bit of a TS included in a header of the first FEC packet.

8. A sending apparatus in a broadcasting system, the sending apparatus comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to control to: 
identify forward error correction (FEC) configuration information, 
generate an FEC packet including a header, a payload and the FEC configuration information, and 
send the FEC packet, 



wherein the FEC configuration information includes information related to a first FEC packet that is sent first among one or more FEC packets included in an FEC packet block, and 
wherein the information related to the first FEC packet includes a value for remaining bits, which exclude a most significant bit (MSB) 1 bit of a TS included in a header of the first FEC packet.

3. The sending apparatus of claim 1, wherein the sending apparatus supports a one-stage FEC coding structure.
9. The sending apparatus of claim 8, wherein the sending apparatus supports a one-stage FEC coding structure.
4. The sending apparatus of claim 1, wherein the sending apparatus supports a layer aware-forward error correction (LA-FEC) coding structure.
10. The sending apparatus of claim 8, wherein the sending apparatus supports a layer aware-forward error correction (LA-FEC) coding structure.
5. The sending apparatus of claim 4, wherein, in case that the sending apparatus supports a two-stage FEC coding structure, the FEC configuration information includes a TS indicator indicating that the information related to the first FEC packet is for the FEC packet block of the two-stage FEC coding structure.
11. The sending apparatus of claim 8, wherein, in case that the sending apparatus supports a two-stage FEC coding structure, the FEC configuration information includes a TS indicator indicating that the information related to the first FEC packet is for the FEC packet block of the two-stage FEC coding structure.
6. The sending apparatus of claim 5, 
wherein the TS indicator is set to a first value for FEC packets which are odd-numbered sent among a plurality of FEC packets included in a first FEC packet block, or 
wherein the TS indicator is set to a second value for FEC packets which are even-numbered sent among the plurality of FEC packets included in the first FEC packet block.
12. The sending apparatus of claim 11, 
wherein the TS indicator is set to a first value for FEC packets which are odd-numbered sent among a plurality of FEC packets included in a first FEC packet block, or 
wherein the TS indicator is set to a second value for FEC packets which are even-numbered sent among the plurality of FEC packets included in the first FEC packet block.
7. The sending apparatus of claim 1, wherein the FEC packet corresponds to an FEC source packet or an FEC repair packet.
13. The sending apparatus of claim 8, wherein the FEC packet corresponds to an FEC source packet or an FEC repair packet.
8. The sending apparatus of claim 1, wherein the FEC packet block corresponds to an FEC source packet block.
14. The sending apparatus of claim 8, wherein the FEC packet block corresponds to an FEC source packet block.



Claims 9, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. US 10,637,611 B2 as shown in the comparison table below. Although the claims at issue are not identical, they are not patentably distinct from each other because determining first weight based on second weight is a well-known method for the person of having ordinary skilled in the art before the effective filling date of the invention. While the claims slightly differ in language, the scope is similar and is an obvious variant of components names used.

17/497,403
US 10,637,611 B2
9. A receiving apparatus in a broadcasting system, the receiving apparatus comprising: 
a receiver; and 
a controller coupled with the receiver and configured to control to: 
receive a forward error correction (FEC) packet including a header, a payload and FEC configuration information; and 
processing the FEC packet,
wherein the header includes time stamp (TS) information indicating a TS of the FEC packet, 
wherein the FEC configuration information includes information related to a first FEC packet that is sent first among one or more FEC packets included in an FEC packet block, and 
wherein the information related to the first FEC packet includes a value for remaining bits, which exclude a most significant bit (MSB) 1 bit of a TS included in a header of the first FEC packet.
8. A receiving apparatus in a broadcasting system, the receiving apparatus comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to control to: 
receive a forward error correction (FEC) packet including a header, a payload and FEC configuration information; and 
processing the FEC packet,
wherein the header includes time stamp (TS) information indicating a TS of the FEC packet, 
wherein the FEC configuration information includes information related to a first FEC packet that is sent first among one or more FEC packets included in an FEC packet block, and 
wherein the information related to the first FEC packet includes a value for remaining bits, which exclude a most significant bit (MSB) 1 bit of a TS included in a header of the first FEC packet.
11. The receiving apparatus of claim 9, wherein the receiving apparatus supports a one-stage FEC coding structure.
9. The receiving apparatus of claim 8, wherein the sending apparatus supports a one-stage FEC coding structure.
12. The receiving apparatus of claim 9, wherein the receiving apparatus supports a layer aware-forward error correction (LA-FEC) coding structure.
10. The receiving apparatus of claim 8, wherein the sending apparatus supports a layer aware-forward error correction (LA-FEC) coding structure.
13. The receiving apparatus of claim 12, wherein, in case that the receiving apparatus supports a two-stage FEC coding structure, the FEC configuration information includes a TS indicator indicating that the information related to the first FEC packet is for the FEC packet block of the two-stage FEC coding structure.
11. The receiving apparatus of claim 8, wherein, in case that the sending apparatus supports a two-stage FEC coding structure, the FEC configuration information includes a TS indicator indicating that the information related to the first FEC packet is for the FEC packet block of the two-stage FEC coding structure.
14. The receiving apparatus of claim 13, 
wherein the TS indicator is set to a first value for FEC packets which are odd-numbered sent among a plurality of FEC packets included in a first FEC packet block, or 
wherein the TS indicator is set to a second value for FEC packets which are even-numbered sent among the plurality of FEC packets included in the first FEC packet block.
12. The receiving apparatus of claim 13, 
wherein the TS indicator is set to a first value for FEC packets which are odd-numbered sent among a plurality of FEC packets included in a first FEC packet block, or 
wherein the TS indicator is set to a second value for FEC packets which are even-numbered sent among the plurality of FEC packets included in the first FEC packet block.
15. The receiving apparatus of claim 9, wherein the FEC packet corresponds to an FEC source packet or an FEC repair packet.
13. The receiving apparatus of claim 9, wherein the FEC packet corresponds to an FEC source packet or an FEC repair packet.
16. The receiving apparatus of claim 9, wherein the FEC packet block corresponds to an FEC source packet block.
14. The receiving apparatus of claim 9, wherein the FEC packet block corresponds to an FEC source packet block.



Allowable Subject Matter
Claims 1-16 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hwang et al. (US 2013/0013982) teaches a sending apparatus in a broadcasting system, the sending apparatus comprising: 
a transmitter (0029, 0128, 0129; claim 6; “[0029] Packet: a transmission unit including a header and a payload”); and 
a controller coupled with the transmitter and configured to control to: 
identify forward error correction (FEC) configuration information (0035 and 0053), 
generate an FEC packet including a header, a payload and the FEC configuration information (0022-0036, 0090-0101 and 0120-0126), and 
send the FEC packet (0035, 0038 and 0054; Figures 3A and 3B), 
wherein the header includes time stamp (TS) information indicating a TS of the FEC packet, and 
wherein the FEC configuration information includes information related to a first FEC packet that is sent first among one or more FEC packets included in an FEC packet block (0014 and 0054; Figures 3A and 3B). 
Hwang failed to disclose the sending apparatus comprising:
wherein the information related to the first FEC packet includes a value for remaining bits, which exclude a most significant bit (MSB) 1 bit of a TS included in a header of the first FEC packet.
Nagafuji (US 2008/0049846), however in the same field of endeavor, shows the sending apparatus comprising:
generating an FEC packet including the FEC configuration information (0057 and Figure 11); and
wherein the information related to the first FEC packet includes a value for remaining bits (0026 and 0076 and figures 1 and 10).
Neither Hwang nor Nagafuji shows wherein the information related to the first FEC packet includes a value for remaining bits, which exclude a most significant bit (MSB) 1 bit of a time stamp (TS) included in a packet header of the first FEC packet.
Further search and consideration did not result on a prior art that cure the deficiency of Hwang in view Nagafuji, therefore, the independent claim 1 along with its dependent claims 2-8 have been allowed.
Regarding claim 9, the independent claim 9 recites the receiving apparatus which is the reverse process of the sending apparatus that has been discussed above on the reasons for allowance of the independent claim 1, and have been allowed for the same reason of allowability as discussed above along with its dependent claims 10-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482